                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION – DETROIT

In re:

MOOSE M. SCHEIB                                                         Case No. 21-42581-mar
                                                                        Chapter 7
                   Debtor.                                              Hon. Mark A. Randon
_____________________________________/

      EX-PARTE MOTION FOR RECONSIDERATION OF ORDER OF THE COURT
      GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY COMPLAINT

           NOW COMES the Debtor, by and through his counsel, OSIPOV BIGELMAN, P.C., and

for his Motion for Reconsideration of Order of the Court Granting Motion to Extend Time to File

Adversary Complaint, states as follows:

           1.       On July 19, 2021, this Court entered Order Granting Creditor’s Motion to Extend

Deadline, ECF No. 51.

           2.       The Debtor requests that this Court set aside its Order Granting Motion to Extend

Time to File Adversary Complaint and dismiss the Adversary Proceeding that the creditor filed

with prejudice, for the reasons set forth in the attached brief.

           WHEREFORE, the Trustee requests that this Court grant reconsideration of its Order of

the Court Granting Motion to Extend Time to File Adversary Complaint, set aside its Order of July

19, 2021, and dismiss the Adversary Proceeding1 that the creditor filed with prejudice.




1
    For inexplicable reasons, the creditor filed two identical Adversary Proceedings, AP #21-4167 and AP#21-4168.



    21-42581-mar         Doc 63       Filed 07/29/21       Entered 07/29/21 18:07:24             Page 1 of 27
    Dated: July 29, 2021                      Respectfully Submitted,

                                              OSIPOV BIGELMAN, P.C.

                                              /S/ Jeffrey H. Bigelman
                                              JEFFREY H. BIGELMAN (P61755)
                                              Attorneys for Debtor
                                              20700 Civic Center Drive, Suite 420
                                              Southfield, MI 48076
                                              Tel: 248-663-1800/Fax: 248-663-1801
                                              Jhb_ecf@osbig.com




21-42581-mar   Doc 63      Filed 07/29/21   Entered 07/29/21 18:07:24   Page 2 of 27
                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION – DETROIT

In re:

MOOSE M. SCHEIB                                                          Case No. 21-42581-mar
                                                                         Chapter 7
                   Debtor.                                               Hon. Mark A. Randon
_____________________________________/

                         BRIEF IN SUPPORT OF
         MOTION FOR RECONSIDERATION OF ORDER OF THE COURT
     GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY COMPLAINT

         NOW COMES the Debtor, by and through his counsel, OSIPOV BIGELMAN, P.C., and

in support of his Motion for Reconsideration of Order of the Court Granting Motion to Extend

Time to File Adversary Complaint states as follows:

                                                BACKGROUND

         The Debtor filed his bankruptcy petition on March 25, 2021. The creditor Kelly Jarrett

(“Jarrett”) received notice of the filing immediately thereafter through her counsel, Paul Doherty,

Esq., by receipt of Notice of Chapter 7 Bankruptcy Case (Form 309A). See attached Exhibit A.

The notice provided that the last day to object to discharge or to challenge whether certain debts

are dischargeable is June 28, 2021. This gave Jarrett 95 days to file a complaint under Section

523. Instead, her counsel chose to do nothing.

         On June 29, 2021, after the discharge deadline had expired, counsel for Jarrett requested

concurrence to extend the discharge deadline1. See attached Exhibit B. In response, counsel for

the Debtor advised that the discharge deadline had passed. Later that day Jarret filed a Motion to

Extend Time to File Adversary Complaint, ECF No. 40, which was stricken by the Court, as it was



1
 This fact was concealed from the Court in Jarrett’s Motion. There was no mention of any flooding in Jarrett’s
counsel’s request for an extension. In fact, it appeared that counsel for Jarret was unaware of the discharge deadline.

Page 1 of 10

    21-42581-mar        Doc 63       Filed 07/29/21         Entered 07/29/21 18:07:24              Page 3 of 27
filed improperly. Thereafter, on June 30, 2021, Jarrett filed a subsequent Motion to Extend Time

to File Adversary Complaint, ECF No. 42 (“Motion”).

       The Motion contained nothing except bare allegations. There was no affidavit, or any other

evidence offered to support the unsubstantiated claims in the Motion.

       The Motion claimed that “Jarret’s counsel has otherwise acted diligently in this matter,”

but it does not articulate how they acted diligently, nor is there any evidentiary support of such

supposed diligence. In contrast, the indisputable facts show that they failed to take any action for

over 95 days and failed to even request an extension to file a discharge complaint until after the

deadline had expired. Indeed, Jarrett’s counsel’s communications with the undersigned suggest

that Jarrett missed the deadline not due to the flooding of her counsel’s office, but because her

counsel had failed to properly attend to the deadlines set pursuant the Federal Rules of Bankruptcy

Procedure.

       The Motion claims that “on the morning of June 28, 2021, Johnson Law staff, including

attorneys, were required to vacate their offices and relocate to temporary offices” but fails to

articulate why they were unable to (1) file a discharge complaint prior to the deadline, (2) file a

motion to extend time to file adversary complaint, or (3) seek concurrence prior to the expiration

of the discharge deadline.

       The Motion at issue here was a simple two-page motion with 8 paragraphs. See attached

Exhibit C, ECF No. 42. This Motion could have been drafted within a few minutes at their

“temporary offices” or their homes. The circumstances of the past year have made lawyers quite

adept at working outside of a typical office setting.       However, Jarrett’s counsel offers no

explanation why this did not occur.

       Jarret’s counsel had no less than 4 attorneys and 2 paralegals being noticed on this case by



Page 2 of 10

 21-42581-mar       Doc 63     Filed 07/29/21     Entered 07/29/21 18:07:24        Page 4 of 27
the Court. See attached Exhibit D.

                                 sradner@venjohnsonlaw.com,

                                 kmoore@venjohnsonlaw.com;

                                 pdoherty@venjohnsonlaw.com;

                                 jbrown@venjohnsonlaw.com;

                                 mhunter@venjohnsonlaw.com;

                                 msinkovich@venjohnsonlaw.com

No explanation was given why any of these six individuals could not file a timely complaint or a

timely motion to extend the discharge deadline. Even more problematic is the admission that

“Johnson Law staff, including attorneys, were required to vacate their offices and relocate to

temporary offices.” No explanation was given as to why these six persons working at temporary

offices could not timely file a motion or a complaint (or even request an extension) prior to the

discharge deadline.

           Jarrett’s counsel claims that this dislocation prevented the timely filing of a motion or a

complaint prior to the discharge deadline. This is disingenuous. All Americans have lived through

a global pandemic and have learned to work remotely for almost 18 months. The unsubstantiated

claim that it was impossible to timely file a motion to extend or a discharge complaint is specious

at best.

           Despite the movant’s failure to provide the Court with a record from which to make a

factual finding or to meet its burden of proof, this Court granted the Motion to Extend Deadline

on July 19, 2021, docket #51 (“Order”).




Page 3 of 10

 21-42581-mar          Doc 63     Filed 07/29/21     Entered 07/29/21 18:07:24        Page 5 of 27
                                                  ARGUMENT

I. The Court lacked a Factual Basis to Grant the Motion.

         The Motion contained nothing except bare allegations. There was no affidavit, or any other

evidence offered to support the unsubstantiated claims in the Motion.

         This Court had no factual basis to make the findings that (1) Jarrett acted diligently in

pursuing her rights, (2) that “Jarrett’s one-day delay in seeking an extension was caused by the

torrential rains which struck the Detroit area in the days preceding the deadline, damaged the law

offices of the firm representing Jarrett, and disrupted virtually all work the firm was engaged in,”

and (3) that there was no prejudice to the Debtor.

         Jarrett bore the burden of persuasion and failed to supplement the record with even the bare

minimum of an affidavit or sworn statement. As illustrated above, there are many factual issues

requiring a detailed explanation by the movant for her to meet her burden and for this Court to

make a finding of fact in her favor. None were provided.

         In its Order, the Court cites In re Doyne, 520 B.R. 566, 570 (B.A.P. 6th Cir. 2014). In

Doyne, the creditor’s counsel filed an extension motion the day after the discharge deadline had

passed, claiming that he overlooked the deadline because he had suffered a disabling brain injury.

He had been in a serious car wreck, suffering a concussion which caused him to miss

approximately 10 weeks of work and spend significant time outside the office. Id., at 568-9.

         As in this case, the creditor failed to attach a supporting affidavit2. This proved fatal to the

relief sought, as the BAP stated that “Appellant did not provide details of its counsel’s daily




2
  In Doyne, the creditor submitted an “unsworn letter from counsel's doctor stating that counsel had suffered a
"significant concussion" and that, as a result, he "has limitations at work and will continue to have these limitations
for some time” which was insufficient. Conversely, in this case Jarrett produced nothing.


Page 4 of 10

    21-42581-mar        Doc 63       Filed 07/29/21         Entered 07/29/21 18:07:24              Page 6 of 27
activity during the period leading up to the deadline…these and other questions3 should have been

anticipated and addressed by Appellant who bore the burden of persuasion. Given Appellant’s

failure to supplement the record with, at a minimum, a sworn statement, the Panel finds it

reasonable for the bankruptcy court to have deemed Appellant’s assertions insufficient to warrant

equitable relief.” Id., at 572.

        As in Doyne, the creditor in this case failed to make a record which the court could use to

make a finding of fact for equitable tolling.

II. Jarrett did not act diligently.

        The Motion claims that “Jarret’s counsel has otherwise acted diligently in this matter.”

There is no support offered by the movant for this conclusory allegation, and certainly no basis for

the Court to find that Jarrett did, in fact, act diligently. Counsel for Jarrett sat on their hands for

95 days, did not even request an extension of the discharge deadline until after it had passed, and

now seeks to delay the Debtor’s discharge due to their own negligence.

        The movant provided this Court with nothing to support a finding that she acted diligently.

III.    There is no basis for Equitable Tolling.

        The Court, on the 2nd page of its Order, held that grounds exist for equitable tolling. The

Court essentially adopted the movant’s language from paragraph 3 of its Motion, which claimed

that movant’s failure to meet the deadline for filing a complaint was due to excusable neglect.

Once again, movant offered no support for this bare allegation and no basis for the Court to make

a finding of fact that the movant is entitled to equitable tolling.

IV. The Debtor is prejudiced by the granting of the motion.

        The Debtor is prejudiced, as he is denied or delayed a fresh start. When the Bankruptcy


3
 The Doyne Court raised at least five questions that should have been anticipated and addressed by the creditor, who
bore the burden of persuasion. Id., at 572.

Page 5 of 10

    21-42581-mar       Doc 63       Filed 07/29/21        Entered 07/29/21 18:07:24              Page 7 of 27
Rules were adopted in 1983, Rules 4004 and 4007 were listed among the rules in Rule 9006(b)(3)

that could not be enlarged for excusable neglect, but only by the terms contained in the rules

themselves. This represented a significant departure from past practice, because the predecessor

rule, 906(b), had in fact allowed extensions of time for objecting to discharge based on excusable

neglect. See In re Kearney, 105 B.R. 260, 262-64 (Bankr. E.D. Pa. 1989) (discussing history of

the rules). By preventing the deadline from being extended for excusable neglect, the drafters

sought to promote finality and certainty: "It is clear that by prohibiting that which was formerly

permitted, Congress intended to no longer subject the preeminent fresh start policy to the

uncertainties of excusable neglect in failing to timely object to discharge of a claim." Id. at

262 (quoting In re Figueroa, 33 B.R. 298, 300 (Bankr. S.D.N.Y. 1983)) (emphasis added). See also

Neeley v. Murchison, 815 F.2d 345, 346 (5th Cir. 1987) (court notes that not allowing Rule 4007

to be extended for excusable neglect was a departure from past practice and holds that the rule

could not be equitably tolled).

V. This Court’s expansion of equitable tolling is unwarranted.

        The statutory language is clear that a complaint to object to discharge under Section 523

or a motion to extend the time to file a complaint under Section 523 must be filed no later than 60

days after the first date set for the meeting of creditors.

        Fed. R. Bankr. P. 4007(c) states:

                A complaint to determine the dischargeability of a debt under
                §523(c) shall be filed no later than 60 days after the first date set for
                the meeting of creditors. . . . On motion of a party in interest, after
                hearing on notice, the court may for cause extend the time fixed
                under this subdivision. The motion shall be filed before the time
                has expired.

        (emphasis added).

        Fed. R. Bankr. P. 4007 is included in Fed. R. Bankr. P. 9006(b)(3) which states in part:

Page 6 of 10

 21-42581-mar        Doc 63       Filed 07/29/21     Entered 07/29/21 18:07:24          Page 8 of 27
                        The court may enlarge the time for taking action under
                       Rules … 4004(a) [and] 4007(c) … only to the extent and
                       under the conditions stated in those rules.

       In re Isaacman, 26 F3d 629 (6th Cir. 1994) was the first time the 6th Circuit rendered a

decision that was inconsistent with the statutory language set forth above. Isaacman used Section

105 of the Bankruptcy Code to sidestep the plain language of Fed. R. Bankr. P. 4007 and 9006.

The adage that “hard cases make bad law” is applicable here.

       In Isaacman, the bankruptcy court sent out two “Notice of Commencement of Case Under

Chapter 7 of the Bankruptcy Code,” with two inconsistent dates to object to discharge. The

creditor in Isaacman relied upon the 2nd notice and filed an untimely complaint. The Isaacman

Court used its equitable powers under Section 105(a) to accept an untimely filed complaint due to

an error created by the Court. This was a very narrow decision where Section 105(a) was used to

fix the Court’s mistake.

       In the present case, this Court heavily relied upon In re Maughan, 340 F3d 337 (6th Cir.

2003), the progeny of Issaacman. The Maughan Court acknowledged that the “Issaacman decision

cracked open the door of equity through which the bankruptcy court might accept an untimely

complaint” and that its holding was “narrow”. Id., at 342-343.

       In the Maughan case, the bankruptcy court granted a tardy motion for extension of time to

object to discharge because the Debtor refused to comply with a pre-discharge deadline court order

to produce documents. The 6th Circuit found that the bankruptcy court did not abuse its discretion

by using its equitable power to ensure that the debtor was not permitted "to frustrate the ability of

a litigant to comply with applicable law by failing or neglecting to adhere to lawful orders of the

Court." Id., at 344. This is also a very narrow holding.

       Neither Isaacman nor Maughan allowed for the extension of the F.R.B.P. 4004 and 4007



Page 7 of 10

 21-42581-mar       Doc 63     Filed 07/29/21      Entered 07/29/21 18:07:24        Page 9 of 27
deadlines to the neglect of creditor’s counsel, excusable or otherwise. This Court’s expansion of

these narrow holdings is unwarranted. 11 U.S.C. § 105 permits the Court to invoke its equitable

powers “to carry out the provisions of this title.” Expansion of the Isaacman and Maughan rulings

would have the opposite effect. Jarrett did not miss the applicable deadline in this case due to an

error of the bankruptcy court or through the malfeasance of the Debtor. Rather, Jarrett sat on her

rights for 95 days and then 4 attorneys and 2 paralegals were unable to file a simple two-page

motion while working at “temporary offices” or at home.

       In the Sixth Circuit, courts have generally applied equitable tolling only "where there is no

fault on the part of the creditor and the creditor was misled by the debtor." Blake v. Traster (In re

Traster), Adv. No. 13-3009, 2014 Bankr. LEXIS 1299, 2014 WL 1276397, at *6 (Bankr. N.D.

Ohio, Mar. 27, 2014); see also Zabivnik v. Hannen (In re Hannen), 383 B.R. 683, 688 (Bankr.

N.D. Ohio 2008) (noting that equitable tolling generally applies in cases where "the debtor

interfered with the action the creditor needed to take.").

       There was no legal or factual basis for equitable tolling in the present case.

VI. This Court applied the wrong standard.

       Maughan discussed a five-factor standard for considering when to apply the doctrine of

equitable tolling:

       (1) lack of actual notice of filing requirement;

       (2) lack of constructive knowledge of filing requirement;

       (3) diligence in pursuing one's rights;

       (4) absence of prejudice to the defendant; and

       (5) a plaintiff's reasonableness in remaining ignorant of the notice requirement."

However, as the creditor in Maughan did not claim lack of notice or knowledge the Court stated



Page 8 of 10

21-42581-mar         Doc 63    Filed 07/29/21     Entered 07/29/21 18:07:24        Page 10 of 27
that “our inquiry must focus on the diligence used by the plaintiff in pursuing its rights and the

resulting prejudice, if any, to the defendant”. Id., at 344.

       Two years after Maughan, the Supreme Court offered a different description of the

elements, requiring a plaintiff show: "(1) that he has been pursuing his rights diligently, and (2)

that some extraordinary circumstance stood in his way." Pace v. DiGuglielmo, 544 U.S. 408, 418,

125 S. Ct. 1807, 161 L. Ed. 2d 669 (2005). See also Thomas v. Webb, 2007 U.S. Dist. LEXIS

13381, 2007 WL 628136, at *2 (W.D. Ky. 2007) (recognizing that Pace supersedes Andrews v.

Orr, 851 F.2d 146 (6th Cir. 1988), upon which Nardei v. Maughan relied).

       This issue was acknowledged in the Doyne case, which the Court relies upon in its Order.

See Doyne at 571. Doyne resolved this conflict by stating:

               For the present purposes, however, the analysis is essentially the
               same whether one looks to In re Maughan or DiGulielmo because
               Appellant's argument primarily focuses on the factor in the In re
               Maughan test that overlaps the two factor test of DiGulielmo, the
               movant's diligence in pursuing his rights. Id., at 571.


The creditor’s failure to support its claim of diligence in pursuing its rights with an affidavit or

sworn statement was fatal in Doyne. Similarly, in this case, Jarrett’s motion only contained bare

allegations which, by themselves, are insufficient to support her Motion.

       Applying DiGulielmo, the Court can find nothing in the record to suggest that Jarrett

pursued her rights diligently, or that some extraordinary circumstance stood in her way.

Accordingly, her Motion should have failed.

                                    STANDARD OF REVIEW

       Reconsideration motions are governed by Local Bankruptcy Rule 9024-1. Rule             9024-

1(a)(3) provides:

       Generally, and without restricting the discretion of the court, a motion for
       reconsideration that merely presents the same issues ruled upon by the court, either

Page 9 of 10

21-42581-mar        Doc 63     Filed 07/29/21      Entered 07/29/21 18:07:24       Page 11 of 27
         expressly or by reasonable implication, will not be granted. The movant must not
         only demonstrate a palpable defect by which the court and the parties have been
         misled but also show that a different disposition of the case must result from a
         correction thereof.

         However, the Court does have discretion to grant reconsideration even in the absence of a

palpable defect. In re Hermoyian, 435 B.R. 456, 461 (Bankr. E.D. Mich. 2010) (holding that “the

rule is equally clear that it does not restrict the discretion of the Court in reconsidering rulings that

it has made”).

                                           CONCLUSION

         This Motion for Reconsideration should be granted as Jarrett has not met her evidentiary

burden to support a finding that she has acted diligently or that some extraordinary circumstance

prevented her from doing so. As in Doyne, Jarrett failed to supplement the record with anything

that would have allowed the Court to determine if her assertions warranted equitable relief. Jarrett

has offered nothing to support the extension of the narrow Isaacman and Maughan rulings to these

facts.

         WHEREFORE, the Trustee requests that this Court grant reconsideration of its Order of

the Court Granting Motion to Extend Time to File Adversary Complaint and set aside its Order of

July 19, 2021 and dismiss Jarrett’s pending Adversary Proceedings with prejudice.



         Dated: July 29, 2021                           Respectfully Submitted,

                                                        OSIPOV BIGELMAN, P.C.

                                                        /S/ Jeffrey H. Bigelman
                                                        JEFFREY H. BIGELMAN (P61755)
                                                        Attorneys for Debtor
                                                        20700 Civic Center Drive, Suite 420
                                                        Southfield, MI 48076
                                                        Tel: 248-663-1800/Fax: 248-663-1801
                                                        Jhb_ecf@osbig.com

Page 10 of 10

 21-42581-mar       Doc 63      Filed 07/29/21      Entered 07/29/21 18:07:24          Page 12 of 27
                             Exhibit A




21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 13 of 27
Information to identify the case:
Debtor 1              Moose M. Scheib                                                   Social Security number or ITIN        xxx−xx−3357
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Michigan
                                                                                        Date case filed for chapter 7 3/25/21
Case number:          21−42581−mar


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

The court will dismiss this case without a hearing if the debtor(s) do not timely file all the required documents and if no
request for a hearing on dismissal is filed within 21 days after the petition is filed. The Clerk will give notice of the
hearing on dismissal only to the party requesting the hearing, the debtor and the trustee.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Moose M. Scheib

2.      All other names used in the aka Mustafa M. Scheib
        last 8 years

3.     Address                               15 Bradford Ct., Unit 27
                                             Dearborn, MI 48126

4.     Debtor's attorney                     Jeffrey H. Bigelman                                    Contact phone: 248−663−1800
                                             Osipov Bigelman, P.C.
       Name and address                      20700 Civic Center Drive., Ste. 420
                                             Southfield, MI 48076

5.     Bankruptcy trustee                    Karen E. Evangelista                                   Contact phone: 248−652−7992
                                             410 West University
       Name and address                      Suite 225
                                             Rochester, MI 48307
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




         21-42581-mar
           21-42581-mar Doc
                         Doc635 Filed
                                Filed07/29/21
                                      03/25/21 Entered
                                               Entered07/29/21
                                                       03/25/2118:07:24
                                                                16:45:08 Page
                                                                         Page14
                                                                              1 of
                                                                                of327
Debtor Moose M. Scheib                                                                                    Case number 21−42581−mar


6. Bankruptcy clerk's office                     Address of the     For the Court:
                                                 Bankruptcy         Clerk of the Bankruptcy Court:
   Documents in this case may be filed at        Clerk's Office:    Todd M. Stickle
   this address. You may inspect all records 211 West Fort
   filed in this case at this office or register Street
   online at https://pacer.uscourts.gov.                            Hours open:
                                                 Detroit, MI        8:30am−4:00pm Monday−Friday
                                                 48226
                                                                    Date: 3/25/21
                                             Contact phone:
                                             313−234−0065

7. Meeting of creditors                      BY                     Trustee: Karen E. Evangelista
                                             TELEPHONE:             Call in number:
   Debtors must attend the meeting to be                            https://www.kevangelistalaw.com/practice−areas/bankruptcy−trustee/
   questioned under oath. In a joint case,   April 28, 2021         Passcode:
   both spouses must attend. Creditors may   at 11:00 AM
   attend, but are not required to do so.

                                             The meeting
                                             may be
                                             continued or
                                             adjourned to a
                                             later date. If so,
                                             the date will be
                                             on the court
                                             docket.

8. Presumption of abuse                      The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                 File by the     Filing deadline: 6/28/21
                                             deadline to
   The bankruptcy clerk's office must        object to
   receive these documents and any           discharge or to
   required filing fee by the following      challenge
   deadlines.
                                             whether certain
                                             debts are
                                             dischargeable:

                                             You must file a
                                             complaint:
                                             • if you assert that
                                             the debtor is not
                                             entitled to
                                                receive a
                                             discharge of any
                                             debts under any of
                                             the
                                                subdivisions of
                                             11 U.S.C. §
                                             727(a)(2) through
                                             (7),
                                                or

                                             • if you want to
                                             have a debt
                                             excepted from
                                             discharge
                                                under 11 U.S.C §
                                             523(a)(2), (4), or
                                             (6).

                                             You must file a
                                             motion:
                                             • if you assert that
                                             the discharge
                                             should be denied
                                                under § 727(a)(8)
                                             or (9).


        21-42581-mar
          21-42581-mar Doc
                        Doc635 Filed
                               Filed07/29/21
                                     03/25/21 Entered
                                              Entered07/29/21
                                                      03/25/2118:07:24
                                                               16:45:08 Page
                                                                        Page15
                                                                             2 of
                                                                               of327
                                            Deadline to            Filing deadline: 30 days after the conclusion of the meeting of creditors
                                            object to
                                            exemptions:
                                            The law permits
                                            debtors to keep
                                            certain property as
                                            exempt. If you
                                            believe that the law
                                            does not authorize
                                            an exemption
                                            claimed, you may
                                            file an objection.


10. Proof of claim                             No property appears to be available to pay creditors. Therefore, please do not file a proof
                                               of claim now. If it later appears that assets are available to pay creditors, the clerk will
    Please do not file a proof of claim unless send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.             deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not
                                            be sold and distributed to creditors. Debtors must file a list of property claimed as
                                            exempt. You may inspect that list at the bankruptcy clerk's office or register online at
                                            https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                            that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                            receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                        page 2




        21-42581-mar
          21-42581-mar Doc
                        Doc635 Filed
                               Filed07/29/21
                                     03/25/21 Entered
                                              Entered07/29/21
                                                      03/25/2118:07:24
                                                               16:45:08 Page
                                                                        Page16
                                                                             3 of
                                                                               of327
                             Exhibit B




21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 17 of 27
21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 18 of 27
21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 19 of 27
                             Exhibit C




21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 20 of 27
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN

 In re

 MOOSE M. SCHEIB,                                         Case No. 21-42581
                                                          Hon. Mark A. Randon
          Debtor.

 SOLOMON M. RADNER (P73653)
 PAUL F. DOHERTY (P36579)
 JOHNSON LAW, PLC
 Attorneys for Creditor Kelly Jarrett
 535 Griswold Street, Suite 2600
 Detroit, MI 48226
 (313) 324-8300
 sradner@venjohnsonlaw.com
 pdoherty@venjohnsonlaw.com


   MOTION TO EXTEND TIME TO FILE ADVERSARY COMPLAINT

         Creditor, Kelly Jarrett, states for her Motion as follows:

         1.    This Court set a June 28, 2021 deadline for the filing of a complaint

objecting to the discharge of Debtor.

         2.    Jarrett is represented by the Johnson Law, PLC, which is located at 535

Griswold, Ste. 2600, Detroit, MI 48226, known as the Buhl Building. The firm

occupies the entire 26th floor.

         3.    The offices of Johnson Law, PLC sustained significant water damage

as a result of the torrential rains which struck the Detroit area commencing the late

hours of June 26 and coming through the early morning hours of June 27.

                                             1

21-42581-mar
 21-42581-mar Doc
              Doc63
                  42 Filed
                     Filed07/29/21
                           06/30/21 Entered
                                    Entered07/29/21
                                            06/30/2118:07:24
                                                     10:57:44 Page
                                                              Page21
                                                                   1 of
                                                                     of22
                                                                        27
Consequently, on the morning of June 28, 2021, Johnson Law staff, including

attorneys, were required to vacate their offices and relocate to temporary offices,

while emergency remediation crews addressed the flood damage. The relocation

and emergency work significantly disrupted virtually all work the firm was engaged

in on June 28.

      4.     As a result of this disruption, Johnson Law was not able to timely

complete and file the Complaint, attached as Exhibit 1.

      5.     Jarrett’s counsel has otherwise acted diligently in this matter and in the

interest of justice, should be allowed to file her Adversary Complaint after the June

28, 2021 deadline.

      6.     Concurrence was sought in the relief requested herein but was not

obtained.

      7.     Attached as Exhibit 2 is a proposed order.

      8.     Attached as Exhibit 3 is the Notice of Opportunity to object.

      Wherefore, Jarrett requests that this Court extend the deadline for the filing of

her adversary complaint by one day to June 29, 2021.

                                       Respectfully submitted,

                                       JOHNSON LAW, PLC

                                       By: /s/ Solomon M. Radner
                                       SOLOMON M. RADNER (P73653)
                                       PAUL F. DOHERTY (P36579)
                                       JOHNSON LAW, PLC
                                          2

21-42581-mar
 21-42581-mar Doc
              Doc63
                  42 Filed
                     Filed07/29/21
                           06/30/21 Entered
                                    Entered07/29/21
                                            06/30/2118:07:24
                                                     10:57:44 Page
                                                              Page22
                                                                   2 of
                                                                     of22
                                                                        27
                             Exhibit D




21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 23 of 27
21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 24 of 27
21-42581-mar   Doc 63   Filed 07/29/21   Entered 07/29/21 18:07:24   Page 25 of 27
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

In re:

MOOSE M. SCHEIB                                           Case No. 21-42581-mar
                                                          Chapter 7
                   Debtor.                                Hon. Mark A. Randon
_____________________________________/


                           [PROPOSED]
             ORDER SETTING ASIDE ORDER OF THE COURT
   GRANTING MOTION TO EXTEND TIME TO FILE ADVERSARY COMPLAINT

         THIS MATTER having come before the Court pursuant to the Debtor’s Motion for

Reconsideration of Order of the Court Granting Motion to Extend Time to File Adversary

Complaint; and the Court being otherwise duly advised in the premises;

         IT IS HEREBY ORDERED that the Order of the Court Granting Motion to Extend Time

to File Adversary Complaint (ECF No. 51) is set aside;

         IT IS FURTHER ORDERED that Adv. Proc. Nos. 21-04167 and 21-04168 are dismissed

with prejudice.




 21-42581-mar      Doc 63    Filed 07/29/21    Entered 07/29/21 18:07:24    Page 26 of 27
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION – DETROIT

In re:

MOOSE M. SCHEIB                                              Case No. 21-42581-mar
                                                             Chapter 7
                   Debtor.                                   Hon. Mark A. Randon
_____________________________________/


                                CERTIFICATE OF SERVICE

Re:      Debtor’s Ex-Parte Motion for Reconsideration of Order of the Court Granting Motion to
         Extend Time to File Adversary Complaint, Proposed Order, and Certificate of Service.

I hereby certify that on July 29, 2021, I electronically filed the foregoing Paper(s) with the Clerk
of the Court using the ECF system which will send notification of such filing to the office of the
United States Trustee and all those listed by the court as receiving electronic notices in this case
from the court’s CM/ECF system.

                                              Respectfully submitted,

                                              OSIPOV BIGELMAN, P.C.

Dated: July 29, 2021                           /s/ Monique Kallabat
                                              Monique Kallabat
                                              Legal Assistant
                                              20700 Civic Center Dr. Suite 420
                                              Southfield, MI 48076
                                              Phone: (248) 663-1800 /Fax: (248) 663-1801
                                              Email: mk@osbig.com




 21-42581-mar       Doc 63    Filed 07/29/21     Entered 07/29/21 18:07:24         Page 27 of 27
